Bigelow, J.
The sale of the bank share was clearly illegal, because the collector did not comply with the requirements of law in his proceedings under the warrant. By Rev. Sts. c. 8, \ 8, and St. 1846, c. 195, § 3. the sale should have been . node *340adthin seven days after the share was seized. It was not ii. fact made until twenty days after. The collector therefore acted entirely without authority of law in making the sale, and his proceedings were void ab initia. Pierce v. Benjamin, 4 Pick. 356. It follows, that they did not operate to pass the title of the plaintiff to the share which was seized, nor did they authorize tb officers of the bank to issue a certificate therefor to the purchaser. The illegality of the collector’.» doings was apparent on the face of his return. By Bev. SK. c. 97, § 40, the collector is required to leave with the officer of the bank, whose duty it is to record transfers of shares, a copy of the warrant and return. The purpose of this provision is to notify the bank of his proceedings, and to enable the purchaser to receive a certificate of the shares bought by him. But if the doings of the collector were illegal and void, fo that no title to the shares passed by the sale, and this was •apparent on the face of the officer’s return, no certificate could properly be issued thereon to the purchaser. In the present case the bank had notice of the irregularity, and could not have been justified in transferring the share. The case of Smith v. Northampton Bank, 4 Cush. 1, is not like the ease at bar. That decision proceeded on the ground that the illegality was in the assessment of the tax. The warrant and the doings of the collector under it were regular and valid on their face, and therefore authorized a transfer of the shares by úhv officer of the bank. Besides; in the present case it does not appear that any transfer of the share belonging to the plaintiff ever has been made to the purchaser under the collector’s sale. There is no proof, therefore, that the money in the hands of the defendants belongs to the plaintiff. His title to his property has never been devested. He still owns it, and cannot 4aim to recover its proceeds. The doings of the collector ' ore simply void. The rights of parties were not affected by them. The share remained the property of the plaintiff, and the money paid to the collector belonged to the purchaser, who obtained no title to the share under the collector’s sale.
The case at bar is widely different from a sale of personal property under process of law, where actual possession is *341taken by the officer and a delivery made to the purchaser. In such case the owner is deprived of his possession and enjoyment. The right of the party to his property is disturbed. If the proceedings are unlawful, a trespass is thereby committed for which he has a remedy, either in tort, or, in case of a sale of the property, by assumpsit for the proceeds, if he elects to waive the tort. But in the present case no injury has been done to the plaintiff. Neither his title nor his possession have been infringed upon or disturbed by the officer’s proceedings. He has therefore no cause of action; not in trespass or trover, because he shows no invasion of his right of property or possession; not in assumpsit, because having suffered no injury, there is no tort which he can waive; nor is there any money in the hands of the defendants, to which he is in equity and good conscience entitled. Murray v. Cargili, 2 Redington, 517. This view of the case renders it unnecessary to determine whether the defendants could in any aspect of the case be held liable for the illegality of the collector’s proceedings.
Exceptions overruled.